 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        JOHN ROBERT DEMOS,                                  CASE NO. 19-5012 RJB-JRC
11
                                   Petitioner,              ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION
13      MICHAEL OBERLAND,
14                                 Respondent.

15

16          THIS MATTER comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge J. Richard Creatura. Dkt. 6. The Court has considered the Report and

18   Recommendation, Petitioner’s objections, and the remaining record.

19          The Report and Recommendation recommends closing this case and striking all pending

20   motions as moot for Petitioner’s failure to pay the filing fee. Dkt. 6. The Report and

21   Recommendation notes that the petitioner is currently enjoined from proceeding in forma

22   pauperis unless certain requirements are met and they are not met here. Id. The Petitioner files

23   objections, which do not provide a basis to reject the Report and Recommendation.

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1          The Report and Recommendation (Dkt. 6) should be adopted, the pending motions

 2   stricken and the case closed.

 3          It is ORDERED:

 4              •   The Report and Recommendation (Dkt. 6) IS ADOPTED;

 5              •   This case IS CLOSED; and

 6              •   All pending motions ARE STRICKEN.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to any party appearing pro se at said party’s last known address.

 9          Dated this 5th day of June, 2019.

10

11
                                           A
                                           ROBERT J. BRYAN
12                                         United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
